DETAILED ACTION
This office action is in response to Request for Continued Examination filed May 7, 2021 in regards to a 371 application filed April 6, 2018 claiming priority to PCT/US2016/052115 filed September 16, 2016, provisional application 62/260,969 filed November 30, 2015 and foreign application EP16153731 filed February 2, 2016. Claims 1-13 have been elected without traverse.  Claims 14-17 are withdrawn as non-elected. Claims 2 and 14-17 have been cancelled without prejudice. Claims 1 has been amended.  Claims 1 and 3-13 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest references: Abubakar et al. (WO2014/070385 A1). 
Abubakar et al. disclose films comprising a polypropylene resin comprising at least 50 mol% propylene, an MWD (Mw/Mn) of greater than 5, a branching index (g’) of at least 0.95, and a melt strength of at least 20 cN determined using an extensional rheometer at 190°C [Abstract; Claims 1-2].  
However, Abubakar et al. do not teach or fairly suggest the claimed polypropylene composition comprising a z-average molecular weight of less than 2,500,000 g/mole and a melt strength at 190°C of the polypropylene is within a range from 1 cN to 15 cN but teach a minimum of 20 cN or greater.
There is no prior art of record, alone or in combination teach or fairly suggest the claimed polypropylene of the instant claims.  
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONALD GRINSTED/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763